DETAILED ACTION
Claims 1-2, 5-12, 15-16 and 18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 19, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee on December 15, 2021.
The application has been amended as follows: 
1.  An observation apparatus comprising: 
an image display element configured to display image information; and 
an observation optical system for observing the image information displayed on an image display plane of the image display element, 
wherein the observation optical system comprises: 
a Fresnel lens; and 
a first positive lens provided on any of a light incident side and a light emitting side of the Fresnel lens, and 
wherein following conditional expressions are satisfied:  

-0.33 < (y – y0)/y0 < -0.10[[,]]; and
1.5 < |fH|/F < 5.0,
where h0 represents a length in a direction of an optical axis from a surface vertex of a central annular section of the Fresnel lens to an end portion of the central annular section, h1 represents a length in the direction of the optical axis of a grating wall surface of a first annular section adjacent to the central annular section, y0 represents an ideal image height of the image display plane at an eye relief of 10 mm and at a half viewing angle of 45°, [[and]] y represents an actual image height of the image display plane at the eye relief of 10 mm and at the half viewing angle of 45°, fH represents a focal length of the Fresnel lens, and F represents a focal length of the observation optical system.

4.  Cancel. 

7.  The observation apparatus according to claim 1, wherein a following conditional expression is satisfied: 1.2 < w1/we < 10.0, where w1 represents a grating width of the first annular section of the Fresnel lens along a diameter of the Fresnel lens and we represents a grating width of the outermost annular section within an effective surface of the Fresnel lens along a diameter of the Fresnel lens.

16. An observation apparatus comprising: 
an image display element configured to display image information; and 
an observation optical system for observing the image information displayed on an image display plane of the image display element, 
wherein the observation optical system comprises: 
a Fresnel lens; and 

wherein following conditional expressions are satisfied:  
0.3 <0/1< 0.7; [[and]] 
-0.33 < (y – y0)/y0 < -0.10[[,]]; and
1.5 < |fH|/F < 5.0, 
where 0 represents a diameter of the central annular section, 1 represents an effective diameter of the Fresnel lens, y0 represents an ideal image height of the image display plane at an eye relief of 10 mm and at a half viewing angle of 45°, [[and]] y represents an actual image height of the image display plane at the eye relief of 10 mm and at the half viewing angle of 45°, fH represents a focal length of the Fresnel lens, and F represents a focal length of the observation optical system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the observation apparatus as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an observation apparatus specifically including, as the distinguishing features in combination with the other limitations, a display element emitting an image, a first positive lens and a Fresnel lens with a focal length fh, where the Fresnel has a central region with a height h0 and grating structure surrounding the central region with a height h1 and satisfies: 0.01 <h1/h0<0.80; -0.33 < (y – y0)/y0 < -0.10; and 1.5 < |fH|/F < 5.0.
	Regarding independent claim 16 the prior art taken either singly or in combination fails to anticipate or fairly suggest the observation apparatus as claimed.  Specifically none of the prior art 0/1< 0.7; -0.33 < (y – y0)/y0 < -0.10; and 1.5 < |fH|/F < 5.0.

For example Song et al. US Patent Application Publication 2018/0275392, of record, has a similar observation apparatus (paragraph [0001] “head-mounted virtual reality (VR) display device”) comprising: an image display element configured to display image information (implicit for a head-mounted VR display device); and an observation optical system (paragraph [0001] “ocular assembly” e.g. embodiment 5 see figure 10) for observing the image information displayed on an image display plane of the image display element (implicit given inter alia paragraph [0004]), wherein the observation optical system comprises: a Fresnel lens (e.g. L2 & Table 9 notes surface S3 is a Fresnel surface); and a first positive lens (e.g. L1 & Table 11 notes f1=41.75) provided on any of a light incident side and a light emitting side of the Fresnel lens (see figure 10), wherein a following conditional expressions are satisfied: 0.01 <h1/h0<0.80 (using the maximum di listed in table 11 as h1 and lens thickness in Table 9 as h0 h1/h0=0.11); and -0.33 < (y – y0)/y0 < -0.10 (inherent given the structure and similar function).  However, Song has |fH|/F = 45.36, which at least fails to satisfy 1.5 < |fH|/F < 5.0, as required by claims 1 and 16.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A & B, as set forth in the Office action mailed on April 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 26, 2021 is withdrawn.  Claim 11, directed to Species B is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Comment
The reply filed on October 19, 2021 is not fully responsive to the prior Office action because of the following formal matters.  Claim 11 is incorrectly marked as required by 37 CFR 1.121(c)(2), see MPEP 714.  Particularly, claim 11 is marked as “Currently Amended”, however, claim 11 was withdrawn from consideration by the election (without traverse) made on June 18, 2021.  The claim should have been marked “Withdrawn - Currently Amended”.  Since the response addressed the rest of the Office Action the examiner considered this a bona fide Response, and proceeded as if the Response is fully responsive.  Regardless, in light of the allowance of claim 1 and the rejoining of claim 11, as set forth above, this issue is moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                  December 15, 2021